 1                                                       HONORABLE RONALD B. LEIGHTON

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 7
                                          AT TACOMA
 8
        ALASKA NATIONAL INSURANCE                          CASE NO. C17-5765 RBL
 9      COMPANY,
                                                           ORDER GRANTING DISMISSAL OF
10                              Plaintiff,                 COUNTERCLAIMS WITHOUT
                v.                                         PREJUDICE.
11
        METRO METALS NORTHWEST,                            [Dkt. #49]
12      INC., et al.,

13                              Defendants.

14
            THIS MATTER is before the Court on Defendants’ Motion to Voluntarily Dismiss
15
     (without prejudice) their counterclaims under Fed. R. Civ. P. 41(c), and for entry of a final,
16
     appealable judgment under Rule 58(d). [Dkt. # 49]. Plaintiff Alaska National does not oppose the
17
     motion, but it does seek dismissal with prejudice of any “bad faith” counterclaim based on
18
     conduct prior to the Court’s October 11, 2018 Order [Dkt. # 48]. That Order determined that
19
     Alaska National’s policies did not provide coverage and that it therefore had no duty to defend or
20
     indemnify Defendants in the underlying action (Port of Vancouver, USA v. Metro Metals and
21
     Pacific Coast Shredding, cause No. 17-cv-5571RBL).
22

23

24

     ORDER GRANTING DISMISSAL OF
     COUNTERCLAIMS WITHOUT PREJUDICE. - 1
 1           Defendants argue that all dismissals should be without prejudice because none of the

 2   counterclaims were litigated. The Court agrees, though the Court’s prior Order will necessarily

 3   have some impact on the viability of any bad faith claim.

 4           The Motion for Voluntarily Dismissal is GRANTED and all of Metro Metals’ and

 5   Pacific Coast Shredding’s counterclaims are DISMISSED without prejudice. The clerk shall

 6   enter a final judgment consistent with this Order (and with the Court’s prior Order) under Rule

 7   58. Alaska National may withdraw from the defense of the Defendants in the underlying action,

 8   effective October 11, 2018.

 9           IT IS SO ORDERED.

10           Dated this 26th day of November, 2018.

11

12                                                       A
                                                         Ronald B. Leighton
13                                                       United States District Judge

14                                                       	
                                                         	
15

16

17

18

19

20

21

22

23

24


     [DKT. #49] - 2
